
	

113 SRES 489 ATS: Supporting the goals and ideals of “Growth Awareness Week”.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 489
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Kirk (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 23, 2014Committee discharged; considered and agreed toRESOLUTION
		Supporting the goals and ideals of Growth Awareness Week.
	
	
		
			Whereas, according to the Pictures of Standard Syndromes and Undiagnosed Malformations database
			 (commonly known as the POSSUM database), more than 600 serious diseases and health conditions cause growth failure;
		
			Whereas health conditions that cause growth failure may affect the overall health of a child;
		
			Whereas short stature may be a symptom of a serious underlying health condition;
		
			Whereas children with growth failure are often undiagnosed;
		
			Whereas, according to the MAGIC Foundation for children’s growth, 48 percent of children in the
			 United States who were evaluated for the 2 most common causes of growth
			 failure were undiagnosed with growth failure;
		
			Whereas the longer a child with growth failure goes undiagnosed, the greater the potential for
			 damage and higher costs of care;
		
			Whereas early detection and a diagnosis of growth failure are crucial to ensure a healthy future
			 for a child with growth failure;
		
			Whereas raising public awareness of, and educating the public about, growth failure is a vital
			 public service;
		
			Whereas support for identification of growth failure will allow for early detection;
			 and
		
			Whereas the MAGIC Foundation for children's growth has designated the third week of September as Growth Awareness Week: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				designates the third week of September 2014 as Growth Awareness Week; and
			
				(2)
				supports the goals and ideals of Growth Awareness Week.
			
